SELYA, Circuit Judge,
concurring in the judgment.
I agree with Judge Lipez’s meticulous analysis of the relevant medical evidence and with the lead opinion’s conclusion that the judgment rendered by the district court — a judgment rendered after an equally thoughtful study — should be affirmed. For the reasons elucidated by Judge Lipez and by the court below, the benefits determination made by Liberty, qua plan fiduciary, was within the universe of plausible outcomes. Consequently, that determination was neither arbitrary nor capricious. See, e.g., Leahy v. Raytheon Co., 315 F.3d 11, 21 (1st Cir.2002) (upholding plan fiduciary’s benefits determination, which-, “though not inevitable, was solidly grounded”).
Despite my admiration for the lead opinion’s synthesis of the medical evidence, I choose not to join it. I write separately to identify the two areas of concern that prompt this course of action.
First — and in the overall scheme of things less important — I disagree with the lead opinion’s treatment of the sanction imposed by the district court. While I must confess that the sanction — reading the report of Dr. John Bomalaski with an increased level of scrutiny — is an unorthodox one, I do not think that the sanction goes beyond the limits of the district court’s authority.
*40It is black-letter law that district courts have wide authority to fashion sanctions that are appropriate to the circumstances. See, e.g., Santiago-Diaz v. Laboratorio Clinico y De Referencia Del Este, 456 F.3d 272, 275 (1st Cir.2006); Rosario-Diaz v. Gonzalez, 140 F.3d 312, 315 (1st Cir.1998). The more unusual the circumstances of the misconduct, the more a need for inventiveness may arise. See generally Tower Ventures, Inc. v. City of Westfield, 296 F.3d 43, 46 (1st Cir.2002) (encouraging case-by-case review of choice of sanction because “the circumstances attendant to noncompliance are apt to differ widely”). Busy district courts must be able to control their dockets and to manage burgeoning caseloads effectively. Thus, when the choice of an appropriate sanction is at issue, orthodoxy for its own sake ought not to be required.
The sanction imposed here, though curious, was custom-tailored to fit a unique set of circumstances and to offset the perceived effects of an idiosyncratic discovery violation. Although I would not recommend this form of sanction for everyday use, I am not prepared to say that it falls outside the extensive armamentarium of sanctions available to a federal district court. I would, therefore, unlike Judge Lipez, uphold the sanction.
Having made this point, I eschew any further elaboration. The situation is sui generis, and Judge Lipez’s refusal to enforce the sanction — while mistaken in my view — is of no consequence in the long run. Either way — that is, with or without effectuating the sanction — the district court’s affirmance of the benefits-denial determination merits our approbation.
This brings me to a more important, more global area of concern. I wish to disassociate myself from the lead opinion’s survey of the standard-of-review cases (which I find more nuanced than that opinion indicates) and from its conclusion that our own standard of review, most clearly set forth in Doe v. Travelers Insurance Co., 167 F.3d 53, 56-57 (1st Cir.1999), requires reexamination en banc. The Doe standard, in my view, is not only correct but also sufficiently flexible to permit us to take into account singular factors and circumstances that might heighten conflict-of-interest concerns in a particular case. See, e.g., id. at 57 (terming the requirement that the fiduciary’s determination be “reasonable” as “the basic touchstone” of our standard of review). Indeed, we have recognized that, in developing this standard of review in Doe and its lineal ancestor, Doyle v. Paul Revere Life Insurance Co., 144 F.3d 181, 184 (1st Cir.1998), “we took into account the potential for’ conflict in considering whether the insurer’s decision had strayed outside the bounds of reasonableness to become an abuse of discretion.” Pari-Fasano v. ITT Hartford Life & Accid. Ins. Co., 230 F.3d 415, 419 (1st Cir.2000). I have no desire to revisit this well-ploughed terrain.
I need not wax longiloquent. It suffices to say that the Doe standard has served us well. I continue to believe, as I remarked in a different context, that “if it ain’t broke, don’t fix it.” United States v. Natanel, 938 F.2d 302, 310 (1st Cir.1991) (quoting Lawrence “Yogi” Berra). In my judgment, our court would do well to heed that piece of folk wisdom here.
If more is needed — and I doubt that it is — en banc proceedings tend to be notoriously wasteful of scarce judicial resources. There seems to me to be little point in trading a workable and battle-tested standard of review for yet another plunge into the vortex of en banc consideration — a plunge that threatens to splinter the court and to make the standard of review less transparent. Even if one assumes, for argument’s sake, that our standard of re*41view could profit from an attempted clarification with respect to “structural conflict” cases, the unevenness in the decisions of the various courts of appeals strongly suggests that any such undertaking should be left to the Supreme Court (when and if the Justices deem the time propitious).
With these brief comments, I concur in the judgment of the court..